Stephens, J.
1. Where a husband purchases an automobile and makes the initial payment thereon with money belonging to his wife, and executes a written contract therefor with the seller, in which title is reserved in the seller until payment of the entire purchase-money, and where the wife afterwards pays out of her own funds the entire balance due, the husband on such payment by her takes title to the property as her trustee, the trust becomes immediately executed, and the entire legal and beneficial interest is thereby vested in her, and she may afterwards sell the automobile and convey full -title thereto. Civil Code (1910), §§ 3739, 3740; Brooks v. Fowler, 82 Ga. 329 (9 S. E. 1089).
2. Evidence tending to establish the above-stated facts is not in contradiction of the terms of the written instrument under which the husband purchased the property.
3. Upon a trial of an issue formed in a claim ease, where the property has been levied upon as that of the husband, and a claim thereto has been filed by one who claims title as coming out of the wife, and where the written contract under which the husband purchased the automobile has been introduced in evidence, evidence tending to establish the facts indicated in paragraph 1 above is relevant as tending to establish the. claimant’s case.
4. The court erred in excluding all the testimony offered and objected to, as set out in the special grounds of the motion for a new trial.
5. The assignments of error in the motion for a new trial are sufficient to raise the questions here decided.
6. The motion to dismiss the bill of exceptions for insufficiency of the assignments of error is denied.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.